





Exhibit 10.2


2020 EXECUTIVE MANAGEMENT COMPENSATION PROGRAM (“2020 EMCP”)
Program Document
Effective January 1, 2020




Covered Positions
A “Covered Officer” is any Freddie Mac1 officer at the Senior Vice President
(“SVP”) level and above other than the Chief Executive Officer (“CEO”).
Covered Position Participation Requirement
Participation in the 2020 EMCP is conditioned on the Covered Officer’s agreement
to the terms and conditions set forth herein and in the EMCP Recapture and
Forfeiture Agreement (“Recapture Agreement”). A Covered Officer who does not
agree to the terms of both the 2020 EMCP and the Recapture Agreement will
receive only Base Salary.  The terms and conditions set forth in the Recapture
Agreement are incorporated in and made a part of this 2020 EMCP.
Target Total Direct Compensation2
A Covered Officer’s target total direct compensation (“Target TDC”) is the sum
of Base Salary and Deferred Salary, each of which is paid in cash.
Base Salary
Base Salary is earned and paid on the company’s standard payroll cycle and
cannot exceed $600,000 without Federal Housing Finance Agency (“FHFA”) approval.
Deferred Salary
The portion of Target TDC not paid in Base Salary is Deferred Salary, which is
earned on the company’s standard payroll cycle. The amount earned in each
quarter, plus interest earned on that amount as described below under “Interest
on Deferred Salary,” will be paid in cash according to the “Approved Payment
Schedule”. Deferred Salary consists of the following two elements:
At-Risk Deferred Salary - At-Risk Deferred Salary shall be equal to 30% of the
Covered Officer’s Target TDC. The amount of At-Risk Deferred Salary earned in a
calendar year is subject to reduction based on corporate and individual
performance as follows:
•
One-half of At-Risk Deferred Salary (or 15% of Target TDC) is subject to
reduction based on an assessment by FHFA of performance against Conservatorship
Scorecard objectives relevant for the calendar year in which the At-Risk
Deferred Salary is earned.3 The reduction can range from 0% (no reduction) to
100% (the maximum reduction).
•
One-half of At-Risk Deferred Salary (or 15% of Target TDC) is subject to
reduction based on the Covered Officer’s performance against individual
objectives and an assessment of the company’s performance against Corporate
Scorecard objectives, each relevant to the calendar year in which the At-Risk
Deferred Salary is earned. The total reduction can range from 0% (no reduction)
to 100% (the maximum reduction).
A Covered Officer’s performance during the calendar year will be assessed by the
CEO, in his/her sole discretion, pursuant to the performance assessment and
reduction process in effect for such year.
 







 








________________________
1 For purposes of this Program Document, Freddie Mac refers to the Federal Home
Loan Mortgage Corporation and any of its wholly-owned subsidiaries.
2 Initially expressed as an annual rate. Amount will be prorated, as
appropriate, to reflect date of hire, promotion into a Covered Position, date of
termination, or other adjustment to Target TDC.
3 For the Covered Officer leading the Internal Audit function, the reduction
will be based on the appropriate Board committee's and FHFA's assessment of
performance against the Internal Audit Scorecard objectives.







--------------------------------------------------------------------------------







Deferred Salary (continued)


At-Risk Deferred Salary payments for Covered Officers are subject to review and
approval by the Committee and FHFA, as appropriate.
Fixed Deferred Salary - Fixed Deferred Salary shall be equal to the Covered
Officer’s Target TDC less Base Salary and less At-Risk Deferred Salary and is
not subject to reduction based on either corporate or individual performance.
Payment of both At-Risk and Fixed Deferred Salary is also subject, if
applicable, to the “Treatment Upon Termination” provisions set forth below.
Deferred Salary Approved Payment Schedule
At-Risk Deferred Salary - For Covered Officers hired after December 31, 2019,
At-Risk Deferred Salary earned in each quarter will be paid on the last regular
pay date in the corresponding quarter of the second calendar year following the
quarter in which it was earned.
For Covered Officers hired prior to December 31, 2019, At-Risk Deferred Salary
earned in each quarter prior to January 1, 2022, will be paid on the last
regular pay date in the corresponding quarter of the following calendar year.
At-Risk Deferred Salary earned in each quarter after January 1, 2022, will be
paid on the last regular pay date in the corresponding quarter of the second
calendar year following the quarter in which it was earned.
Fixed Deferred Salary - Fixed Deferred Salary earned in each quarter will be
paid on the last regular pay date within the corresponding quarter of the
following calendar year.
Interest on Deferred Salary
Interest will be credited on the amount of a Covered Officer’s At-Risk and Fixed
Deferred Salary earned during each calendar quarter. The interest rate used is
one-half the one-year Treasury Bill rate in effect on the last business day
immediately preceding the year in which Deferred Salary is earned. The amount on
which interest is accrued will take into account any reduction for corporate
and/or individual performance applicable to a Covered Officer’s At-Risk Deferred
Salary and any reduction applicable to a Covered Officer’s Fixed Deferred Salary
resulting from certain terminations of employment as described in “Treatment
Upon Termination: Fixed Deferred Salary.” Interest is earned from the first day
of the calendar quarter following the quarter during which the Deferred Salary
is earned through the payment date under the Approved Payment Schedule or, in
the event of death, the actual payment date.
The amount of interest payable with respect to a Covered Officer’s Deferred
Salary will be determined as of the payment date and will be paid at the same
time as the Deferred Salary to which it relates. If Deferred Salary is forfeited
or recaptured for any of the reasons described in the Recapture Agreement, the
related interest will also be forfeited or recaptured.
Impact on Retirement, Executive, and Welfare Plans
The treatment of Base Salary and Deferred Salary as compensation for purposes of
Freddie Mac’s retirement and welfare benefit plans is governed by the actual
terms of those plans. The table below summarizes whether the Base Salary and
Deferred Salary a Covered Officer receives while an active employee are treated
as compensation for purposes of the following Freddie Mac retirement and welfare
benefit plans. Freddie Mac retains the right to amend, revise or discontinue any
of the retirement and welfare benefit plans and the terms of each plan will
prevail in the event that there is any conflict between those terms and the
table below.
















--------------------------------------------------------------------------------







Impact on Retirement, Executive, and Welfare Plans (continued)
Freddie Mac's Retirement and Welfare Benefit Plans
Base Salary Considered Compensation?
Deferred Salary Considered Compensation?
Tax-Qualified Thrift/401(k)
Yes
Yes
Non-Qualified Thrift/401(k) Supplemental Executive Retirement Plan (SERP)4
Yes
Yes
Group Term Life Insurance
Yes
No
Group Universal Life Insurance
Yes
No
Long-Term Disability Plan
Yes
No
Accidental Death and Personal Loss Insurance
Yes
No
Business Travel Accident Insurance
Yes
No
Worker’s Compensation
Yes
No
Purchase/Payout of Vacation
Yes
No
Interest earned on Deferred Salary, as well as any Base Salary or Deferred
Salary a Covered Officer receives after termination of employment are not
treated as compensation for purposes of any Freddie Mac retirement or welfare
benefit plan.
Treatment Upon Termination:
Base Salary
Base Salary will cease upon termination of employment, regardless of the reason
for such termination.



































































____________________________
4 Compensation for purposes of the Non-Qualified Thrift/401(k) SERP may not
exceed two times a Covered Officer’s Base Salary.







--------------------------------------------------------------------------------









Treatment Upon Termination:
At-Risk Deferred Salary
The timing and payment of any unpaid portion of At-Risk Deferred Salary is based
on the reason for termination of employment, as follows:
•
Forfeiture Event - All earned but unpaid At-Risk Deferred Salary and related
interest is subject to forfeiture if a Covered Officer is terminated due to the
occurrence of an event or conduct described in the Recapture Agreement;
•
Death - All earned but unpaid At-Risk Deferred Salary and related interest is
paid as soon as administratively possible, but not later than 90 calendar days
after the date of death, subject to the terms and conditions of the Recapture
Agreement; and
•
Any Other Reason5 - All earned but unpaid At-Risk Deferred Salary and related
interest is paid in accordance with the Approved Payment Schedule, subject to
the terms and conditions of the Recapture Agreement.
Payment of earned but unpaid At-Risk Deferred Salary and related interest
following a termination of employment shall be subject to the performance
assessment and reduction process. The performance assessment and reduction
process for At-Risk Deferred Salary is waived, however, in cases of death or
Long-Term Disability (as defined in the Long-Term Disability Plan in effect on
the date of termination) if the process is not complete as of the termination
date.




Treatment Upon Termination:
Fixed Deferred Salary
The timing and payment of any unpaid portion of Fixed Deferred Salary is based
on the reason for termination of employment, as follows:


•
Forfeiture Event - All earned but unpaid Fixed Deferred Salary and related
interest is subject to forfeiture if a Covered Officer is terminated due to the
occurrence of an event or conduct described in the Recapture Agreement;


•
Death - All earned but unpaid Fixed Deferred Salary and related interest is paid
in full as soon as administratively possible, but not later than 90 calendar
days after the date of death, subject to the terms and conditions of the
Recapture Agreement; and


•
Any Other Reason5 - All earned but unpaid Fixed Deferred Salary and related
interest is paid in accordance with the Approved Payment Schedule, subject to
the terms and conditions of the Recapture Agreement.


A Covered Officer’s earned but unpaid Fixed Deferred Salary will be reduced by
2% for each full or partial month by which the termination precedes January 31
of the second calendar year following the calendar year in which the Fixed
Deferred Salary is earned.
This reduction will not be applied in cases of death, Long-Term Disability, a
severance-eligible termination, as defined in the severance plan applicable to
Covered Officers who are not executive officers, or retirement. A Covered
Officer is considered to have retired when s/he voluntarily terminates
employment after attaining or exceeding 62 years of age, regardless of length of
service, or attaining or exceeding 55 years of age with 10 or more years of
continuous service.





























_______________________


5 Any Other Reason includes, but is not limited to, voluntary terminations,
retirement, Long-Term Disability, and involuntary termination for any reason
other than a Forfeiture Event.







--------------------------------------------------------------------------------









Reservation of Rights and Applicable Law
Each Covered Officer’s employment with Freddie Mac is “at-will,” meaning that
either the Covered Officer or Freddie Mac may terminate such employment at any
time with or without cause or notice. Nothing in this Program Document or any
other document referred to or incorporated by reference herein shall be held or
construed to change the at-will nature of any Covered Officer’s employment with
Freddie Mac.
Nothing in this Program Document is intended or shall be construed to abrogate
FHFA’s authority to either: (i) modify or terminate any compensation plan or
program (including the 2020 EMCP); or (ii) disapprove the actual payment of any
form of compensation to be paid pursuant to the 2020 EMCP.
FHFA retains the right to modify any of the terms and conditions of your
employment, including the right to modify or rescind the terms and conditions of
the 2020 EMCP as well as the actual payment of compensation to you pursuant
thereto, without giving rise to liability on the part of Freddie Mac.
The 2020 EMCP is subject to and shall be construed in accordance with: (i) any
applicable law and any applicable regulation, guidance or interpretation of FHFA
and/or the United States Department of the Treasury; and (ii) the substantive
laws of the Commonwealth of Virginia, excluding provisions of the Virginia law
concerning choice-of-law that would result in the law of any state other than
Virginia being applied.
Payment of Deferred Salary under the 2020 EMCP is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986 (“Section
409A”), as amended, and, specifically, with the separation pay exemption and
short-term deferral exemption of Section 409A, and shall in all respects be
construed, interpreted, and administered in accordance with Section 409A.
Notwithstanding anything in the 2020 EMCP to the contrary, payments may only be
made pursuant to the 2020 EMCP upon an event and in a manner permitted by
Section 409A or an applicable exemption. All payments to be made upon a
termination of employment under this Program Document may only be made upon a
“separation from service” under section 409A. If a Covered Officer is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i)) at the
time of a separation from service, payments scheduled to be made during the six
months following the separation from service shall, to the extent required by
Section 409A, be deferred to and payable on the first day of the seventh month
following the separation from service.



This 2020 EMCP will be in effect for 2020 and subsequent years unless and until
amended or superseded. By signing below, I acknowledge that I understand and
voluntarily agree to the terms of this 2020 EMCP:








___________________________________________         _____________________
Covered Officer’s Signature                 Date


___________________________________________
Printed Name


___________________________________________
Title









